Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1, 3, 10, 16-17, and 19 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitations “radiation imaging apparatus”, “first communication unit”, “display unit”, “display control unit”, “control apparatus”, “search unit”, “decision unit”, “second communication unit”. These limitation use generic placeholders (“apparatus”, “unit”) that are coupled with functional language without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. Accordingly, these limitations are interpreted under 35 USC 112(f) as follows:
“radiation imaging apparatus”: radiation detector (Applicant’s specification, par. [0032]) and equivalents thereof;
“first communication unit”: any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.
“display unit”: display (Applicant’s specification, par. [0033]) and equivalents thereof;
“display control unit”: any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification (par. [0038], describes the “display control unit” as a “control unit”, but does not provide any specific structure for the “control unit”);
“control apparatus”: computer (Applicant’s specification, par. [0031]) and equivalents thereof;
“search unit”: the control apparatus (Applicant’s specification, par. [0059]) and equivalents thereof;
“decision unit”: the control apparatus (Applicant’s specification, par. [0059] and equivalents thereof;


Regarding claim 3, the limitation “registration unit” is interpreted as a list (Applicant’s specification, par. [0061]) and equivalents thereof.

Regarding claim 10, the limitation “generation unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 16, the limitation “communication unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.
The limitation “radiation imaging system” is interpreted as a radiation detector (Applicant’s specification, par. [0032]) and equivalents thereof.
The limitations “control apparatus”, “display unit” and “display control unit” are interpreted as described above regarding claim 1.

Regarding claim 17, the limitations “radiation imaging apparatus”, “control apparatus”, and “display unit” are interpreted as describe above regarding claim 1.

Regarding claim 19, the limitation “registration unit” is interpreted as described above regarding claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above.
For each of the cited limitations and the cited claims, the following applies:
 However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claims 1, 10, and 16, the claims are rejected as interpreted under 35 USC 112(f).

	Regarding claim 1, the claim recites the limitation “the radiation imaging system” in line 12. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 1-15, the limitations “radiation imaging system” and “radiation imaging apparatus” are not used clearly. If they are meant to be the same, only one limitation should be used. If they are meant to be different, they should be clearly defined.

	Regarding claims 2-15, the claims are rejected due to their dependence on claim 1.

	Regarding claim 5, the claim recites “the communication unit” in line 4. There is insufficient antecedent basis for this limitation in the claim since both a “first communication unit” and a “second communication unit” are previously recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuwabara (US 2011/0211672 A1).

Regarding claim 1, as best understood, Kuwabara discloses a plurality of systems (18 and 24, 20 and 26, 22 and 28) each comprising a radiation imaging apparatus (44, 46, 48) configured to detect radiation and generate radiation image data and a control apparatus (40) configured to communicate with the radiation imaging apparatus (44, 46, 48), wherein the radiation imaging apparatus comprises a first communication unit (92) configured to transmit apparatus information (ID information) for identifying an apparatus (52, 62, 72) to the control apparatus (40) as a movement destination, a display unit (156) configured to display a name of the radiation imaging apparatus (included with order information, par. [0063], [0087]) and a state of the radiation imaging apparatus (i.e., displaying an image when an image when the radiation imaging apparatus is in a state of having generated an image), and a display control unit (142) configured to control the display of the display unit (156), wherein the control apparatus (142) comprises a search unit configured to search for apparatus information usable in the radiation imaging system as the movement destination based on the transmitted apparatus information, a decision unit configured to decide, based on a result of the search, a name to be assigned to the radiation imaging apparatus (44, 46, 48), and a second communication unit (144) configured to transmit the decided name to the radiation imaging apparatus, and wherein the display control unit (142) 

Regarding claims 16-17, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim(s) 2-4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara as applied to claims 1 and 17 above.

Regarding claim 2, as best understood, Kuwabara discloses the system according to claim 1, wherein Kuwabara discloses different but does not expressly disclose the apparatus information includes the name of the radiation imaging apparatus or a name set depending on a size of the radiation imaging apparatus.
Examiner takes Official Notice that radiation imaging apparatuses having different sizes were well-known and routinely used in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Kuwabara so that the apparatus information includes the name of the radiation imaging apparatus depending on a size of the radiation imaging apparatus.
One would have been motivated to do so to differentiate between similar but different-sized apparatuses.

Regarding claim 3, as best understood, Kuwabara discloses the system according to claim 1, wherein the control apparatus (40) further comprises a registration 
Kuwabara does not expressly disclose the registration unit is a list.
Examiner takes Official Notice lists were well-known and routinely used in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Kuwabara so that the registration unit is a list.
One would have been motivated to do so to use a convenient means for organizing information.

Regarding claim 4, as best understood, Kuwabara modified teaches the system according to claim 3, wherein if the search unit (40) finds a name usable as the apparatus information, the second communication unit (144) transmits the decided name to the radiation imaging apparatus (44, 46, 48), and the display control unit (142) changes the set name to the name transmitted from the control apparatus (40), and displays the changed name on the display unit (156; Kuwabara, par. [0042]-[0081], fig. 1-4).

	Regarding claims 18-20, Examiner refers to the rejections of claims 2-4 above, respectively.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara as applied to claim 4 above, and further in view of Haraguchi (US 2018/0270369 A1).

	Regarding claims 5-7, as best understood, Kuwabara modified teaches the system according to claim 4, but does not expressly disclose after completion of the change of the name, the display control unit transmits a signal indicating name change completion to the control apparatus via the communication unit, and the registration unit updates the registration of the apparatus information based on reception of the name change completion, wherein the second communication unit transmits, to another control apparatus of another radiation imaging system as a movement source, to which the radiation imaging apparatus was connected, a cooperation cancellation command to cancel cooperation with the radiation imaging apparatus, wherein the other control apparatus updates registration of the registration unit of the other control apparatus based on reception of the cooperation cancellation command, and transmits, to the control apparatus, a signal for notifying that cooperation cancellation is complete.
	Haraguchi discloses after completion of a change of a name, a display control unit (of control PC 110) transmits a signal indicating name change completion to a control apparatus (102) via a communication unit (115), and a registration unit (114) updates registration of apparatus information based on reception of the name change completion (par. [0024]-[0060], fig. 1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the Haraguchi so that after completion of the change of the name, the display control unit transmits a signal indicating name change completion to the control apparatus via the communication unit, and the registration unit updates the registration of the apparatus information based on reception of the name change completion, wherein the second communication unit transmits, to another control apparatus of another radiation imaging system as a movement source, to which the radiation imaging apparatus was connected, a cooperation cancellation command to cancel cooperation with the radiation imaging apparatus, wherein the other control apparatus updates registration of the registration unit of the other control apparatus based on reception of the cooperation cancellation command, and transmits, to the control apparatus, a signal for notifying that cooperation cancellation is complete.
	One would have been motivated to do so to avoid errors.

Claim(s) 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara as applied to claim 3 above, and further in view of Nakagawa (US 2002/0152287 A1).

Regarding claims 8-9, as best understood, Kuwabara modified teaches the system according to claim 3, but does not expressly disclose if the search unit does not find a name usable as the apparatus information, the second communication unit transmits, to the radiation imaging apparatus, an error signal for notifying that there is no usable name, and the display control unit displays, on the display unit, error information for notifying that there is no usable name, wherein the second 
Nakagawa discloses when there is an error in an ID, displaying the error on a display unit (121; par. [0174]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the teachings of Nakagawa so that if the search unit does not find a name usable as the apparatus information, the second communication unit transmits, to the radiation imaging apparatus, an error signal for notifying that there is no usable name, and the display control unit displays, on the display unit, error information for notifying that there is no usable name, wherein the second communication unit transmits, to another control apparatus of another radiation imaging system as a movement source, which cooperates with the radiation imaging apparatus in advance, a command to maintain cooperation with the radiation imaging apparatus, and the display control unit displays again, on the display unit, the name set in the radiation imaging apparatus.
One would have been motivated to do so to provide routine error handling.

Regarding claims 14-15, as best understood, Kuwabara modified teaches the system according to claim 3, but does not expressly disclose if the search unit determines that a size of the radiation imaging apparatus is unusable as the apparatus 
Nakagawa discloses when there is an error, displaying the error on a display unit (121; par. [0174]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the teachings of Nakagawa so that if the search unit determines that a size of the radiation imaging apparatus is unusable as the apparatus information, the second communication unit transmits, to the radiation imaging apparatus, an error signal for notifying that there is no usable size, and the display control unit displays, on the display unit, error information for notifying that there is no usable size, wherein the second communication unit transmits, to another control apparatus of another radiation imaging system as a movement source, which cooperates with the radiation imaging apparatus in advance, a command to maintain cooperation with the radiation imaging apparatus, and the display control unit displays again, on the display unit, the name set in the radiation imaging apparatus.
One would have been motivated to do so to provide routine error handling.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara as applied to claim 3 above, and further in view of Kawanishi (US 2016/0249873 A1).

	Regarding claims 10-13, as best understood, Kuwabara modified teaches the system according to claim 3, but does not expressly disclose the control apparatus further includes a generation unit configured to automatically generate a name of the radiation imaging apparatus based on a registered name of the radiation imaging system, the generation unit generates the name of the radiation imaging apparatus based on a combination of the name of the radiation imaging system and a selection method selected by an operator, and the registration unit registers, as the apparatus information of the radiation imaging apparatus, the generated name, wherein if the selection method selected in a setting screen of the control apparatus is a serial number, the generation unit generates the name of the radiation imaging apparatus by a combination of the name of the target radiation imaging system and a serial number, wherein if the selection method selected in a setting screen of the control apparatus is an alphabet, the generation unit generates the name of the radiation imaging apparatus by a combination of the name of the target radiation imaging system and an alphabet character, wherein if the selection method selected in a setting screen of the control apparatus is an original character, the generation unit generates the name of the radiation imaging apparatus by a combination of the name of the target radiation imaging system and a character set by the operator in the setting screen.
Nakagawa discloses automatically generating a name of a radiation imaging apparatus based on a registered name of a radiation imaging system, generating the name of the radiation imaging apparatus based on a combination of the name of the radiation imaging system and a selection method (par. [0040]-[0046], [0056], fig. 3A-B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the teachings of Kawanishi so that the control apparatus further includes a generation unit configured to automatically generate a name of the radiation imaging apparatus based on a registered name of the radiation imaging system, the generation unit generates the name of the radiation imaging apparatus based on a combination of the name of the radiation imaging system and a selection method selected by an operator, and the registration unit registers, as the apparatus information of the radiation imaging apparatus, the generated name, wherein if the selection method selected in a setting screen of the control apparatus is a serial number, the generation unit generates the name of the radiation imaging apparatus by a combination of the name of the target radiation imaging system and a serial number, wherein if the selection method selected in a setting screen of the control apparatus is an alphabet, the generation unit generates the name of the radiation imaging apparatus by a combination of the name of the target radiation imaging system and an alphabet character, wherein if the selection method selected in a setting screen of the control apparatus is an original character, the generation unit generates the name of the radiation imaging apparatus by a combination of the name of the target radiation imaging system and a character set by the operator in the setting screen.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884